Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-6, 8-15, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination failed to teach for independent claims 1, 13,  and 20, “obtain the final recognition result by applying a language model to the second speech recognition information when the second speech recognition information received from the second electronic device is information indicating that an acoustic model is applied and the language model is not applied, and obtain the final recognition result by applying the acoustic model and the language model to the second speech recognition information when the second speech recognition information received from the second electronic device is information indicating that the acoustic model and the language model are not applied.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joseph et al.(US 2020/0184963 A1) teach: [0078] In other examples where the context factors indicate that the user 106 is in motion, the virtual assistant interaction session at the voice-controlled device 102 may transfer to another voice-controlled device. For example, if the virtual assistant augmentation engine 207 and/or 306 determines that the user 106 has moved from the house to a car that includes a voice-controlled device, then the virtual assistant augmentation engine 207 and/or 306 may transfer, via the network 110, the virtual assistant interaction session from the voice-controlled device 102 to the voice-controlled device provided in the car.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2656